MAUCK, PJ.
1. In proceedings under 1275 GC., to revoke certificate to practice medicine, motion by physician to comnel medical board to file petition in Common Pleas setting forth issues *814on which case would be tried was properly overruled; statute not authorizing pleadings, but contemplating that case be heard on issues raised before boaid.
2. In proceedings under Section 1275 GC. to revoke certificate to practice medicine, evidence showing that physician had been previously charged on various counts with selling opium and verdict of jury finding him guilty on such counts was sufficient to show conviction of selling narcotics in violation of Harrison Narcotic Act (Section 5452 to 5462 Barnes’ Fed. Code; U. S. Comp. Stats. Sections 6287g to 6287q) though entiies in journal did not state nature of offense, and evidence that physician had not prescribed narcotics to satisfy drug addicts was properly excluded.
3. In proceeding under Section 1275 GC., to revoke certificate of practicing physician, conviction of physician for violating U. S. Title 26, Section 705 (Section 5460 Barnes’ Fed. Code; U. S. Comp. Stats., Section 6287o) relating to narcotics providing for imprisonment of not more than five years or not more than $2,000 fine, or both, was conviction of a “felony,” defined by 12372 GC. and by U. S. Title 18, Section 541 (Section 10038 Barnes’ Code; U. S. Comp. Stats. Section 10509) as offense punishable by death or imprisonment in penitentiary though physician was only sentenced to county jail for six months and fined $1,000.
4. Generally, offense is a felony, if it may be punished by imprisonment in penitentiary, regardless of what penalty actually is imposed.
5. Physician found guilty of 25 violations of Harrison Narcotic Act (Sections 5452 to 5462 Barnes’ Fed. Code; U. S. Comp. Stats., Sections 6287g to 6287q) held grossly immoral, warranting revocation of certificate to practice medicine under Sect. 1275 GC.
(Sayre and Middleton, JJ., concur.)
For reference to full opinion, see Omnibus Index, last page, this issue.